OPINION OF THE COURT
Memorandum.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), judgment affirmed, with costs. Subdivision 10 of section 119 of the Insurance Law creates no presumption. Petitioner’s license should, therefore, be revoked only if the superintendent finds that petitioner was in fact involved in the fraudulent scheme carried out by Levy and Adler and the record contains substantial evidence to support that finding. Here, there is no such evidence. The Appellate Division, therefore, properly annulled the determination of the Superintendent of Insurance that petitioner was untrustworthy to act as an insurance agent. (Insurance Law, §§ 117, 119.)
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Fuchsberg, Meyer and Simons concur.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), judgment affirmed, with costs, in a memorandum.